84113: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15242: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84113


Short Caption:GILBERT, ESQ. VS. STATE BAR OF NEV.Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJoseph S. GilbertDominic P Gentile
							(Clark Hill PLC)
						Janeen V. Isaacson
							(Lipson Neilson P.C.)
						


RespondentState Bar of NevadaR. Kait Flocchini
							(State Bar of Nevada/Reno)
						Daniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


01/21/2022Filing FeeFiling fee paid. E-Payment $250.00 from Dominic P Gentile. (SC)


01/21/2022Petition/WritFiled Petition for Writ of Mandamus, or Alternatively Prohibition and Request for Stay of Disciplinary Proceedings Pendente Lite. (SEALED) (SC)


01/21/2022AppendixFiled Appendix to Petition for Writ. (SEALED) (SC)


02/18/2022Order/ProceduralFiled Order/Answer Writ Petition.  Real Party in Interest's Answer due:  28 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)22-05529




03/09/2022MotionFiled Petitioner Joseph Gilbert's Emergency Motion for Stay of Proceedings Pending Appeal Under NRAP 27(E). (SC)22-07528




03/18/2022Petition/WritFiled State Bar of Nevada's Answer to Petition for Writ of Mandamus or Prohibition.  (SEALED PER ORDER FILED 4/8/22).  (SC)


03/18/2022MotionFiled State Bar of Nevada's Opposition to Emergency Motion to Stay. (REJECTED PER NOTICE ISSUED 3/18/22) (SC)


03/18/2022AppendixFiled Respondent's Appendix to State Bar of Nevada's Answer to Petition for Writ of Mandamus or Prohibition.   (SEALED PER ORDER FILED 4/8/22).  (SC)


03/18/2022MotionFiled State Bar of Nevada's Motion to Seal Parts of the Record. (SC)22-08714




03/18/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-08716




03/18/2022MotionFiled State Bars Motion for Extension of Time to File Opposition to Petitioner's Emergency Motion for Stay of Proceedings. (SC)22-08719




03/18/2022MotionFiled State Bar of Nevada's Opposition to Emergency Motion to Stay. (SC)22-08720




03/23/2022Order/ProceduralFiled Order Granting Stay. Currently before this court is petitioner Joseph S. Gilbert's motion for a stay of the disciplinary proceedings before the State Bar of Nevada which are the subject of his original writ petition.  The State Bar has opposed the motion.  Having considered the motion and opposition, we conclude that the motion should be granted.  Accordingly, we stay all further proceedings in OBC21-0136 before the State Bar.  This stay shall remain in place pending further order of this court. fn1 [In light of this order, we grant the State Bar's motion for an extension of time to oppose the stay motion.  The opposition was filed on March 18, 2022.  We defer ruling on the State Bar's motion to seal parts of the record. The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]. (SC).22-09082




03/25/2022MotionFiled Petitioner Joseph Gilbert's Limited Non-Opposition to State Bar of Nevada's Motion to Seal Part of the Record. (SC)22-09444




04/01/2022Petition/WritFiled Petitioner Joseph Gilbert's Reply to State Bar of Nevada's Answer to Petition for Writ of Mandamus or Prohibition. (SC)22-10196




04/05/2022Order/ProceduralFiled Order Regarding Motion.  The parties shall each have 14 days from the date of this order to file redacted versions of their briefs and appendices. Once the redacted versions are filed, the clerk of this court shall seal the unredacted versions that have already been filed.  (SC)22-10522




04/11/2022Petition/WritFiled State Bar of Nevada's Answer to Petition for a Writ of Mandamus or Prohibition. (SC)22-11256




04/11/2022AppendixFiled Respondent's Appendix (Vol. 1) to State Bar of Nevada's Answer to Petition for a Writ of Mandamus or prohibition. (Redacted) (REJECTED PER PHONE CALL ON 4/12/22) (SC)


04/11/2022Notice/OutgoingIssued Notice to Provide Proof of Service (Answer to Writ and Appendix). Due date: 7 days. (SC)22-11267




04/11/2022Notice/IncomingFiled Proof of Service (Answer to Writ  and Appendix) (SC)22-11376




04/12/2022Notice/OutgoingIssued Notice of Rejection of Filed Document (Appendix to Answer to Writ filed on 4/11/22) (SC)22-11486




04/12/2022Petition/WritFiled for Writ of Mandamus, or Alternatively Prohibition and Request for Stay of Disciplinary Proceedings Pendente Lite (Redacted). (SC)22-11527




04/12/2022AppendixFiled Petitioner's Appendix to Petition for Writ of Mandamus, or Alternatively Prohibition and Request for Stay of Disciplinary Proceedings Pendente Lite (Redacted). (SC)22-11529




04/13/2022AppendixFiled Respondent's Appendix (Vol. 1) to State Bar of Nevada's Answer to Petition for a Writ of Mandamus or prohibition. (Redacted) (SC)22-11709




05/13/2022Order/DispositionalFiled Order Denying Petition and Lifting Stay.  "ORDER the petition DENIED."   fn1[Because we deny writ relief, we deny Gilbert's request for attorney fees and costs related to these writ proceedings and lift the stay of the disciplinary proceedings previously imposed by this court on March 23, 2022.]  SNP22-JH/LS/DH  (SC)22-15242




06/07/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-18027




06/07/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View